An accommodation indorser on a promissory note having died, a receiver was appointed for his estate. The holder of the note filed an intervention seeking a judgment for the amount of principal and interest due on the note. The receiver interposed a demurrer and a plea seeking dismissal of the intervention, on the sole ground that the note as against the surety was barred by the statute of limitations. The demurrer was overruled, and a judgment was rendered in favor of the intervenor for the alleged amount of principal and interest. The bill of exceptions assigned error on the judgment. The case comes to the Supreme Court as a companion case to  Middlebrooks v. Cabaniss, 193 Ga. 764 (20 S.E.2d 10), in which the judgment of the trial court was affirmed. The ruling in the first division of the opinion in that case is controlling, and as a consequence the judgment of the trial court upon which error is now assigned is
Affirmed. All the Justices concur.
                        No. 14026. MAY 26, 1942. *Page 27